Case 1:19-cv-11198-AT Document 20 Filed 03/16/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

JOSEPH GUGLIELMO, on behalf of himself and
all others similarly situated,
Plaintiff,

Vv. CASE NO.: 1:19-cv-11198
PLAYMOBIL USA, INC.

Defendant.
/

 

JOINT STIPULATION OF DISMISSAL

IT 1S HEREBY STIPULATED AND AGREED by and between all parties that
whereas no party hereto is an infant, incompetent person for whom a committee has been
appointed or conservatee, and no person not a party has an interest in the subject matter of the
action, that this action is dismissed with prejudice and without costs to either party pursuant to
Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure.

Dated: March 13, 2020

 

 

  

 

For Plaintiff Joseph Guglielmo [For Defendant Playmobil USA, Ine.
David Paul Force Hannah Yael Shay Chanoine

| Stein Saks, PLLC O’Melveny & Myers LLP
285 Passaic Street 7 Times Square
Hackensack, NJ 07601 New York, NY 10036
Ph: 201-282-6500 Ph: 212-326-2128
dforce@steinsakslegal.com hchanoine@omm.com

 

 

 

 
